MEMORANDUM OPINION
NIX, Judge:
Plaintiff in Error, Anna Mae Nelson, hereinafter referred to as the defendant, was charged in the District Court of Oklahoma County with the crime of maiming. She was tried by a jury, found guilty, and her punishment assessed at Seven Years in the penitentiary. From that judgment and sentence she has appealed to this Court.
From the record, it appears that the defendant is the mother of four minor children, one of which is Cathie Louise, 8 years old, who she is accused herein of maiming. At approximately 4:30 p. m. on June 30, 1967, police officers were called to Hill-crest Hospital to investigate a child that had been beaten up. Officer Glenn Tucker of the Juvenile Division went to the hospital where he observed the child in a semiconscious state, numerous bruises and contusions, a large bump on her head, her lips were swollen, and her hands in a twisted and swollen condition. Officer Tucker arrested Cathie’s father, Wayland Nelson, placed him in the patrol car, went to the residence and there arrested the defendant. She was subsequently charged with inflicting on Cathie Louise Nelson an injury permanently disfiguring her appearance by beating her and crushing her knuckles out of place. Cathie Louise testified that her mother had beaten her knuckles with a wrench. (CM 53, 54, 59) Her testimony brings out numerous injuries inflicted upon her by her mother — hitting her lips with her fist (CM 51), her head many times with such things as a baseball bat, boards, and a chrome rod, and a bathroom plunger (CM 52, 62, 63, 67).
Dr. Paul Gates testified that Cathie has sustained permanent injuries because of the punishment inflicted upon her (CM 93, 94).
*981The defendant, although denying the charge, admitted that she drank to the point of getting so drunk that she could lose hertemper quite easily. (CM 119). Defendant also testified she had used a pingpong paddle, a belt, and a stick to spank her children. Defendant and her husband further stated that they had been convicted in the State of Nebraska for Assault to do Bodily Harm to another child, who was a step-daughter, 4 years old. She and her husband plead guilty, and were sentenced to Five Years, of which they served Thirty-three months.
This Court has carefully reviewed the record in this case. And, most thoroughly reviewed and researched the briefs filed herein, and do not find any merit to any of the allegations raised by the defendant on appeal.
It is the opinion of this Court that the information was sufficient, the evidence more than amply supports the verdict of the jury, and that the punishment is not excessive under the facts of this case.
Therefore, it is the opinion of this Court that the judgment and sentence of the District Court of Oklahoma County be, and the same is,
Affirmed.
BRETT, P. J., and BUSSEY, J., concurs.